Citation Nr: 1507074	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  13-03 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran served on active duty from May 1948 to March 1951.  The Appellant seeks benefits as his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that denied service connection for the cause of the Veteran's death.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Veteran died in January 2012.  The death certificate lists the immediate cause of death as congestive heart failure.  Coronary artery disease was listed as a significant condition contributing to death, but not resulting in the underlying cause of death. 

During the Veteran's lifetime, service connection was established for post-traumatic stress disorder (PTSD) (rated 70 percent); residuals of a shell fragment wound with a scar of the left neck, with a retained foreign body and sensory changes, with injury to Muscle Group XXII (rated 30 percent); a disfiguring shell fragment wound scar of the left face (rated 10 percent): bilateral hearing loss (rated 20 percent); and tinnitus (rated 10 percent).  

The Veteran's service treatment records do not show treatment for any heart problems including congestive heart failure and coronary artery disease.  

Post-service private and VA treatment records indicate that the Veteran was treated for numerous disorders including congestive heart failure; coronary artery disease; bradycardia, status post a pacemaker implantation; atrial fibrillation; hypertension; residuals of a cerebrovascular accident; seizures; dementia; and PTSD.  

The Board observes that there is no medical opinion of record which addresses whether the Veteran's congestive heart failure and coronary artery disease were etiologically related to any aspect of his period of service, or to any of his service-connected disabilities.  A medical opinion must be obtained on remand to decide the claim.  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2009).  

The Board also notes that the Veteran's death certificate indicates that he died at the Greater Los Angeles, California VA Hospice and Long-Term Care Unit.  The Veteran's terminal records from such facility have not been associated with the claims file and should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following:  

1.  Obtain the Veteran's medical records, dated immediately prior to his death in January 2012 (his terminal hospital records), from the Greater Los Angeles, California VA Hospice and Long Term Care Unit.  

2.  Make arrangements for the entire claims file, including all electronic files, to be reviewed by a physician for a medical opinion on the issue of service connection for the cause of the Veteran's death.  Based on a review of historical records and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's congestive heart failure and coronary artery disease were etiologically related to any aspect of his period of service.  

The examiner must also opine whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's service connected disabilities, to specifically include his service-connected PTSD, either singly or in combination, caused or contributed substantially and materially to the cause of his death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death.  

The report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




